Opinion by
Judge Pryor:
The decedent from whom these parties, both appellant and appellee, derived title was not occupying the premises in controversy as a homestead at the date of his death, but was per warranty located elsewhere and had been for a period of eight years. He neither lived in the property, nor does it appear that such was his intention.
The appellee (the widow) was therefore entitled to dower, and as it appears from the facts of the record that dower can be assigned *508her in the property, the commonwealth’s report making this allotment should be adopted. Judgment reversed and remanded for proceedings consistent with this opinion.

James E. Stewart, for appellant.

Judgment reversed.